NOT FOR PUBLICATION

                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY

    COURTNEY HAWKINS, individually and on                        No.19-8712 (SDW)(JAD)
    behalf of those similarly situated,

                                     Plaintiff,
                                                                  ORDER
                    v.

    KEARNY BANK,
                                                                  December 3, 2019
                                     Defendant.

WIGENTON, District Judge.

         Before this Court is the Report and Recommendation (“R&R”) entered October 23, 2019

by Magistrate Judge Joseph A. Dickson (“Judge Dickson”) (D.E. 32), recommending that Plaintiff

Courtney Hawkins’ motion to conditionally certify this matter as a collective action under the Fair

Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b) be denied without prejudice. 1 Plaintiff

objected to the R&R on November 6, 2019, (D.E. 36), and Defendant responded to those objections

on November 13, 2019, (D.E. 37).

         This Court has reviewed the reasons set forth by Judge Dickson in the R&R and the other

documents in this matter. Based on the foregoing, and for good cause shown, it is hereby

         ORDERED that the R&R of Judge Dickson (D.E. 32) is ADOPTED as the conclusions

of law of this Court.

         SO ORDERED.

                                                                ___/s/ Susan D. Wigenton_____
                                                                SUSAN D. WIGENTON, U.S.D.J.

1
 Because Judge Dickson recommends that the motion be denied, he did not address Plaintiff’s request that this
Court authorize notice to all potential opt-in plaintiffs and require Defendant Kearny Bank (“Defendant”) to provide
an electronic list of potential opt-in plaintiffs and their contact information. Those issues may be raised again should
Plaintiff renew her motion for conditional certification at a later date.
Orig: Clerk
cc:   Parties
      Joseph A. Dickson, U.S.M.J.
